DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/11/2020 have been entered. 


Response to Amendment
The amendment filed on 12/11/2020 cancelled no claim.  No claim was previously cancelled.  No new claim is added. Claims 1-37 have been amended.  Applicant’s Examiner Amendment submitted on 3/26/2021 cancelled claim 15, 19, and further amended 1, 17, and 34.  Therefore, claims 1-14, 16-18, and 20-37 are examined and allowed.                

Applicant’s Examiner amendments made to claim 1, 17, 34, filed on 3/26/2021 are                      sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  
Interview Summary
A telephone interview was conducted with Applicant's representative, Mr. Lewis Hudnell, Inventor Mr. Michael De Angelo and Mr. Raymond Mercado on 3/25/2021.  Potential claim amendment and clarification to overcome Alice 101 issues were discussed and it was agreed upon the condition for allowance with an Examiner Amendment. 


Allowable Subject Matter
Claims 1-14, 16-18, and 20-37 are deemed to be allowed in light of the amendment and argument filed on 12/11/2020, and Examiner Amendment submitted on 3/26/2021.  




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Raymond Mercado on 3/25/2021.


Listing of Claims:
What is claimed is:
(Currently Amended) A computerized hardware-software system for generating improved notifications relating to real-world events external to the system, the system comprising:
a sensing network utilizing a distributed network architecture, said sensing network including, at a location remote to the user, at least one hardware-based sensor configured to sense real-world events external to the system;
a software-based sensed-event processing system configured to encapsulate, in a uniquely defined logical container, recognition by the sensor of a remotely sensed real-world event external to the system, and to append, by a register associated with said uniquely defined logical container, metadata associated with said remotely sensed real-world event including metadata indicating at least one of:  a time, a location, an event type, an event intensity level, a delta intensity level, a detection type, a detection certainty level, an association with a predefined event, a human danger level, a threat level, an environmental danger, a predefined event associated with a delta of change, a
said sensed-event processing system further configured to append metadata to the sensed remote event at the remote location utilizing a computer-enabled sensor;
a computer digital display;
at least one communication unit configured to process bi-lateral and multi-lateral communications amongst the sensing network, the sensed-event processing system, a notification generation system, and a decision support system;
a decision support system configured to generate at least one user-selectable action option by identifying in a database one or more containers of at least one previously processed remotely sensed real-world event with appended metadata that matches metadata associated with a newly sensed real-world event, identifying in a database one or more action options associated with the one or more containers of at least one previously processed remotely sensed real-world event, determining which of the one or more action options identified has been most highly rated by one or more users by comparing the metadata associated with those action options with the metadata associated with the one or more action options selected by one or more users, and selecting from among the one or more action options the most highly rated of the one or more action options selected by one or more users in the past;
said decision support system further configured to send at least one user-selectable action option to a notification generation system;
said decision support system further configured to generate a decision support system event based on the metadata appended to the information associated with the detected change;
said decision support system further configured to receive a rating, made by one or more users, of an action option presented on the computer digital display and to store that rating with any other rating associated with that action option; and
a notification generation system configured to generate at least one notification containing at least one user-selectable action option to present on the computer digital display that, once selected by one or more users, actuates and effects an action in the real world external to the system;
said notification generation system further configured to generate at least one notification containing at least one user-selectable action option to present on the computer digital display that, once selected by one or more users, would actuate and effect an action in the real world external to the system.
2. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to generate a user-selectable action option accompanied by a symbol representing the category of result vector of the associated action option.
3. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to present to one or more users a means for inputting a 
4. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to receive a rating of the action option, said rating entered as data input after the action option has been selected by the user and the action has been effected in the real world external to the system.
5. (Previously Presented) The system of claim 1, wherein the notification generation system is further configured to deliver to the user a rating of an action option based upon historical results determined by the decision support system to have been successful in achieving a notification objective for at least one other user, and the decision support system is further configured to determine whether said historical results have been successful by reading the cumulative quantitative ratings of the action option made by one or more users after the action option has been selected by one or more users and the action has been effected in the real world external to the system.
6. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to generate an action option using a branching rule system of if-then statements in software code based upon the metadata associated with a previously processed sensed event.

8. (Previously Presented) The system of claim 1, further comprising a notification accompanied by an abort time indicating how long the user has to cancel the selected action option before the intended result of the action option becomes irreversible.
9. (Previously Presented) The system of claim 1, wherein the notification generation system is further configured to generate a notification that the user has failed to select any of the presented action options. 
10. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to append to a previously processed sensed event the metadata generated by a rules-based system analyzing action options rated most highly by one or more users. 
11. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to generate from accumulated metadata a new action option through the analysis of all container metadata.

13. (Previously Presented) The system of claim 1, wherein the notification generation system is further configured to append to an action option a means for the user to quantitively rate the effectiveness of the means of notification, and to store the user’s rating in a database.
14. (Previously Presented) The system of claim 1, wherein the sensed event processing system is further configured to append metadata to a previously processed sensed event generated by a rules-based system analyzing action options rated by more than one user.
15. (Cancelled).
16. (Previously Presented) The system of claim 1, wherein the decision support system is further configured to utilize the rating of at least one action option from at least one user other than the primary user.
17. (Currently Amended) A computerized hardware-software system for generating improved notifications relating to real-world events external to the system, the system comprising:

a sensed-event processing system configured to append meta data to information associated with the detected change;
said sensed-event processing system further configured to append metadata to the sensed remote event at the remote location utilizing a computer-enabled sensor;
a computer digital display interface;
a decision support system configured to generate on a sensed-event processing system at least one user-selectable action option by identifying in a database one or more containers of at least one previously processed remotely sensed real-world event with appended metadata that matches metadata associated with a newly sensed real-world event, said user-selectable action option presenting an action that could be effected in the non-cyber, non-digital real world external to the system and occur at a location remote to the user;
said decision support system further configured to generate a decision support system event based on the metadata appended to the information associated with the detected change;
at least one communication unit configured to enable communication between the notification generation system and the computer digital display interface; and
a notification generation system configured to: generate a notification and deliver to a computer display a first notification comprising at least one user-selectable action option capable of effecting an action in the non-cyber, non-digital real world external to the system and occurring at a location remote to the user;
said notification generation system further configured to deliver to the user on a computer display the means to quantitatively rate the effectiveness of the notification type;
said notification generation system further configured to store the rating given by the user in a database containing more than one rating from more than one user;
said notification generation system further configured to select a type of notification by searching a table in a database for the type of notification matching the category of result vector for the action option received and selecting the notification type with the highest cumulative score of ratings by more than one user;

19. (Cancelled).
20. (Previously Presented) The system of claim 17, wherein the decision support system is further configured to generate the at least one user-selectable action option based upon an action option previously selected.
21. (Previously Presented) The system of claim 17, wherein the decision support system is further configured to receive data relating to a response to the first notification.
22. (Previously Presented) The system of claim 17, wherein the notification generation system further comprises an external data input configured to receive data from a location external to the system, and wherein the first notification is based on the data received from the external data input.
23. (Previously Presented) The system of claim 17, further comprising a rules system configured to generate rules governing a selection and communication of the first and second notifications.
 rules are based on a predefined time period.
25. (Previously Presented) The system of claim 23, wherein the rules are based on a geographic area.
26. (Previously Presented) The system of claim 23, further comprising a heuristic system configured to analyze the first notification and the response to the first notification, and wherein the notification generation system is further configured to generate a second notification based on data received from the heuristic system.
27. (Previously Presented) The system of claim 23, further comprising a heuristic system configured to determine historically successful responses to the first notification by reading the cumulative quantitative rating of an action option rated after the action option has been selected by the user and the action presented has been effected in the real world external to the system.
28. (Previously Presented) The system of claim 26, wherein the data received from the heuristic system comprises a user evaluation of one or more past notifications, including the first notification.
29. (Previously Presented) The system of claim 26, wherein the data received from the heuristic system comprises data relating to one or more of: metadata associated with past notifications, a specific event, an event type, an event 
30. (Previously Presented) The system of claim 29, wherein the at least one user-selectable action option of the second notification is based on the data received from the heuristic system.
31. (Previously Presented) The system of claim 17, wherein the response to the first notification comprises one or more of: a response time to the selection of the at least one user-selectable action option of the first notification, a response time to the rejection of the at least one user-selectable action option of the first notification, a response time to the selection of an alternate set of user-selectable action options, a selection of the alternate set of user-selectable action options, a failure to respond to the at least one user-selectable action options of the first notification within a predefined time period, or an action taken by a user in the real world external to the system.
32. (Previously Presented) The system of claim 17, further comprising a computer-enabled hardware sensor at a location remote to a user and capable of  encapsulating in a uniquely defined logical container recognition of a remotely sensed physical event in the non-cyber, non-digital real world external to the system; said sensor further configured to append by register to said uniquely 
33. (Previously Presented) The system of claim 17, wherein the sensed event is at least one of: a change in heart rate, a change in blood pressure, or a change in the degree of iris dilation.
34. (Currently Amended) A system for improving networked computer processing and generating improved notifications utilizing a specific element on a computer digital display indicating the category of the result vector that will arise in the real world from the user's selection of an action option, the system comprising:
a computer digital display interface;
a sensing network utilizing a distributed network architecture, said sensing network including a sensing device at a location remote to the user and configured to detect a change in a non-cyber, non-digital real world, wherein the change in the 
a software-based sensed-event processing system configured to encapsulate, in a uniquely defined logical container, recognition by the sensor of a remotely sensed real-world event external to the system, and to append, by a register associated with said uniquely defined logical container, metadata associated with said remotely sensed real-world event including metadata indicating at least one of:  a time, a location, an event type, an event intensity level, a delta intensity level, a detection type, a detection certainty level, an association with a predefined event, a human danger level, a threat level, an environmental danger, a predefined event associated with a delta of change, a qualitatively rated event, or a type-classified event;
said sensed event processing system further configured to append metadata to the sensed remote event at the remote location utilizing a computer-enabled sensor;
a decision support system configured to generate at least one user-selectable action option by identifying in a database one or more containers of at least one previously processed remotely sensed real-world event with appended metadata that matches metadata associated with a newly sensed real-world event, identifying in a database one or more action options associated with the one or more containers of at least one previously processed remotely sensed real-world event, determining which of the one or more action options identified has been most highly rated by one or more users by comparing the metadata associated with those action options with the metadata associated with the one or more action options selected by one or more users, and selecting from among the one or more action options the most highly rated of the one or more action options selected by one or more users in the past;
said decision support system further configured to generate a decision support system event based on the metadata appended to the information associated with the detected change;
a notification generation system configured in software code to receive over a computer network an action option to be presented to a user on a computer digital display, capable, once an action option is selected, of effecting an action in the non-cyber, non-digital real world external to the system and occurring at a location remote to the user;
said notification generation system further configured to match to said action option an associated category of result vector of the action option, said category of result vector received from a database of action options;
 said notification generation system further configured to generate a notification presenting the action option and the category of result vector of the action option together on the computer display screen for user selection;
further configured to cause, upon selection of an action option, and through a computer network, a real-world device with non-cyber, non-digital operating components to effect an action in the non-cyber, non-digital real world external to the system and occurring at a location remote to the user;
said notification generation system further configured to record the user selection in a database.
35. (Previously Presented) The system of Claim 34, further comprising a notification on the computer digital display interface indicating how many times the action option has been selected in the past.
36. (Previously Presented) The system of claim 17, wherein the system is further configured, upon selection of the user-selectable action option, to effectuate an action in the non-cyber, non-digital real world occurring external to the system.
37. (Previously Presented) The system of claim 17, wherein the system is further configured, upon selection of the user-selectable action option, to effectuate an action in a cyber, digital environment occurring internal to the system.




Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 12/11/2020 and Examiner Amendment submitted on 3/26/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite a specific way of sensing and enabling control over real-world events occurring at a location remote from the user in a distributed network architecture to manage improved notifications and action options for the user to select, actuating those real- world events/situation which is meaningful, unconventional, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    Additionally, upon further search, and for the reasons presented by Applicant, claims 1-14, 16-18, and 20-37 are deemed to be allowable over the prior art of record.


The invention is about a "distributed network architecture" involving network learning from the context of sensed or inputted events occurring in a radius of location or locations. This require a "sensor" deployed at a location remote to the user to detect real-world events in order to sense and enable control over real-world events occurring at a location "remote" from the user as well as generation of improved notifications and action options based in part on real-world events sensed occurring at locations remote to the user.            


Morton (US 2012/0271715),
Herz et al. (US Patent  6,571,279), 
Samuelson (US 20100027235), 
Kumar et al. (US 2011/0230176), 
Hogan et al. (US 2006/0293959), 
Dellecave, Jr. et al. (US patent 9374266).

While Morton provides a teaching of the consumer action to allow the session manager to record the action in a session log. Because the consumer action is captured in the session log associated with the marker 210, the system 200 is able to take subsequent action on the recorded action, such as by redeeming a selected coupon during a checkout process or tailoring subsequent advertising based on an improved understanding of the consumer's interests, however, Morton is silent to give a user the choice to control the device/system by sensing network, decision support or change the notification system via the selected action option. 

Herz, on the other hand, discloses the display selection algorithm may have associated with it an advertiser profile that is used for pricing.  While the various elements of display subsystem are illustrated as a single element, the various components may be located remote from the display device.  In response to the operation of the display selection algorithm 106, the information from the display device can then made available to users or to other users; however, Morton is also silent to give a user the 

Samuelson teaches a distributed system with shielded sensors which allows control of each individual sensor's parameters from a remote location. The system allows control over any single sensor unit from a remote location.  Real time activity is detected with reference to a specific local pattern, in which adjacent sensors are activated, to detect real leakage, real threats, and situation but fail to give a user the choice to alter the notification system via the selected action option.

 After an exhaustive Non-Patent Literature search, the Examiner cites the following document:
“MSF: An Efficient Mobile Phone Sensing Framework”, by Giuseppe Cardone, Andrea Cirri, Antonio Corradi, Luca Foschini, and Dario Maio. Hindawi Publishing Corporation, International Journal of Distributed Sensor Networks Volume 2013, Article ID 538937, 9 pages. Received 12 November 2012; Accepted 30 January 2013. (hereinafter GC).

While GC discloses extracting from raw sensed data sensor meaningful high-level views of the physical context around the user, in particular, inferring user activity is a CPU-intensive task that requires retrieving raw data from sensors, preprocessing them to extract some synthetic characterizations of sampled signal periods (or features) and


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 1:
a sensing network utilizing a distributed network architecture, said sensing network including, at a location remote to the user, at least one hardware-based sensor configured to sense real-world events external to the system;
said sensed-event processing system further configured to append metadata to the sensed remote event at the remote location utilizing a computer-enabled sensor;
a decision support system configured to generate at least one user-selectable action option by identifying in a database one or more containers of at least one previously processed remotely sensed real-world event with appended metadata that matches metadata associated with a newly sensed real-world event,
said decision support system further configured to send at least one user-selectable action option to a notification generation system;
said decision support system further configured to generate a decision support system event based on the metadata appended to the information associated with the detected change;


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 17:
a sensing network utilizing a distributed network architecture, said sensing network including, at a location remote to the user, and configured to detect a change in a non-cyber, non-digital real world, whereon the change in the non-cyber, non-digital real world comprises a non-cyber, non-digital real-world event occurring external to the system; 
said sensed-event processing system further configured to append metadata to the sensed remote event at the remote location utilizing a computer-enabled sensor;
a decision support system configured to generate at least one user-selectable action option by identifying in a database one or more containers of at least one previously processed remotely sensed real-world event with appended metadata that matches metadata associated with a newly sensed real-world event, said user-selectable action option presenting an action that could be effected in the non-cyber, non-digital real world external to the system and occur at a location remote to the user;
said decision support system further configured to generate a decision support system event based on the metadata appended to the information associated with the detected change;



a sensing network utilizing a distributed network architecture, said sensing network including, at a location remote to the user, and configured to detect a change in a non-cyber, non-digital real world, where the change in the non-cyber, non-digital real world comprises a non-cyber, non-digital real-world event occurring external to the system; 
said sensed-event processing system further configured to append metadata to the sensed remote event at the remote location utilizing a computer-enabled sensor;
a decision support system configured to generate at least one user-selectable action option by identifying in a database one or more containers of at least one previously processed remotely sensed real-world event with appended metadata that matches metadata associated with a newly sensed real-world event,
said decision support system further configured to generate a decision support system event based on the metadata appended to the information associated with the detected change;

As such, claims 1-14, 16-18, and 20-37 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/SUN M LI/Primary Examiner, Art Unit 3681